Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending and rejected. Claims 5-8 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 7/15/2022 is acknowledged. Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa, WO 2020/203421 A1 in view of Wantanabe, US 2014/0014037 A1, Kono, WO 2018/066390 A1, and Yorisaki, US 2020/0006732 A1.
	The following citations for Hirakawa, WO 2020/203421 are in reference to Hirakawa, US 2022/0190380 A1 which is considered to be the English translation of Hirakawa, WO 2020/203421because it is the US national stage of the PCT application. 
	The following citations for Kono, WO 2018/066390 A1 are in reference to the machine translation provided by Espacenet. 
	Regarding claims 1 and 2, Hirakawa teaches a method for producing an electrode for nonaqueous electrolyte secondary batteries (a method for producing a non-aqueous alkali metal electricity storage element including a battery, abstract, 0037, and 0356, including secondary batteries, 0384, where the method includes producing the positive and negative electrodes, 0042, 0263, and 0344), the method comprising: 
a step of preparing an electrode mix paste that contains at least an active material and a solvent (0264 and 0344, where the slurry-like coating solutions are considered to be a paste since they include solids such as active material in a solvent as required by the claim); 
a step of applying the electrode mix paste onto a collector (0264 and 0344); and 
a step of drying a coating film made up of the electrode mix paste applied on the collector (where primary and secondary drying are performed and drying may be done while varying the temperature in different stages, 0273-0274, 0349, and 0352).
They further teach pressing the electrode precursors to adjust the film thickness or bulk density of the electrode active material layer (0264 and 0344). They teach pressing the positive electrode active material layer after primary drying (0300). They teach that the film thickness, bulk density and electrode strength of the positive electrode active material layer can be adjusted by the pressing pressure, the gap between the press rolls, and the surface temperature of the pressed portion, where the pressed portion may be heated during pressing (0300-0301). The negative electrode is similarly pressed (0349-0352).
They do not teach drying using a residual heat period, a constant rate drying period, or a falling rate drying period.
Wantanabe teaches an electrode plate production device that includes drying device and a plurality of surface state detection devices (abstract). They teach that the drying device is configured to dry a coating film for forming an active material layer that is coated on a surface of a substrate sheet for forming a current collector while the substrate sheet travels in a traveling direction (abstract). They teach that the coating film includes at least an active material, a bonding agent, and a solvent (abstract). They teach that the drying process is divided into an early drying stage, an intermediate drying stage and a latter drying stage, where the remining amount of the solvent in the coating film is set within an appropriate range in each stage (0006 and Fig. 1). They teach that in the early drying stage the temperature rises relatively rapidly, at the intermediate drying stage the temperature is kept almost constant, and at the latter drying stage the temperature rises again relatively rapidly to reach a predetermined maximum temperature (0007 and Fig. 1). They teach that the process keeps the bonding agents from being unevenly distributed in the coating film in the thickness direction (0007). They teach that the drying device is used to produce an electrode plate and is capable of grasping an actual drying state of a coating film actually in real time so that a desired drying progress state can be always maintained along an entire region of a drying device (0009). They teach setting the drying conditions for the various stages so that the desired drying conditions as described in Fig. 1 are provided and the bonding agents are not distributed unevenly (0013 and Fig. 1). Therefore, Wantanabe teaches drying in stages where the stages include a residual heat period in which the temperature of the coating film is raised, a constant rate drying period in which the temperature of the film is kept almost constant, and a falling rate drying period in which the temperature of the coating film is raised again after the constant rate drying period (Fig. 1).
From the teachings of Wantanabe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hirakawa to have performed the drying process described by Wantanabe because Wantanabe teaches that such a process is desirable for drying electrode plates and it prevents the bonding agents from being unevenly distributed and Hirakawa teaches that drying can be done in stages where the electrodes include bonding agents such that it will be expected to provide a suitable drying process for the positive and negative electrodes. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the intermediate drying stage using a constant temperature because Wantanabe teaches that the temperature during this stage is almost constant and depicts little or no change in the temperature during this stage (Fig. 1), such that by keeping it constant it will be expected to provide a suitable temperature for the intermediate range. 
They do not teach pressing at least one time in the falling rate drying period. 
As discussed above, Hirakawa teaches pressing the film between the primary and secondary drying, such that the film is pressed before it is completely dried.
Kono teaches a bipolar electrode having a positive electrode active material layer on one side of a current collector and a negative electrode active material layer on the other side (pg. 1). They teach that the bipolar electrode can be used for lithium ion secondary batteries (pg. 7). They teach that the positive electrode mixture material is slurry-like and contains active material, a binder, a solvent, and other additives as needed (pg. 11). They teach drying and pressing the electrode layer (pg. 12). They provide an example where a positive electrode mixture layer and a negative electrode mixture layer are applied to a current collector and in the pressing step the composite was dried and simultaneously roll pressed (pg. 18). Therefore, Kono indicates that electrode layers can be dried and pressed simultaneously.
From the teachings of Hirakawa and Kono, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hirakawa in view of Wantanabe to have performed pressing during the step of drying because Hirakawa teaches that it is desirable to press with heating, drying with heat, and Kono indicates that pressing can be done during drying such that it will be expected to improve the efficiency of the process by pressing during drying as opposed to requiring separate steps. 
As for pressing during the falling rate drying period, Hirakawa teaches pressing between primary drying and secondary drying, where pressing is done at temperatures no higher than the melting point of the binder used plus 50°C (0301). They teach when using PVdF pressing to 90°C or higher and 200°C or lower and when it is styrene-butadiene copolymer, pressing is done at 40°C or higher and 150°C or lower (0301). They teach performing primary drying at a temperature range of 25°C or higher and 200°C or lower and secondary drying at 60°C or higher and 250°C or lower (0275). They further teach pressing may be carried out multiple times while varying the conditions, including temperature (0303). As discussed above, Wantanabe suggests performing heating in three stages, a first where the temperature is raised, a second where the temperature is constant, and a third where the temperature is raised again, such that the highest temperature is in the third stage of drying, i.e. the falling rate drying period. From this, and since it is suggested to press during drying, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed primary drying and secondary drying with pressing using the stages described by Wantanabe where the temperature is raised in the first stage to being primary drying and the temperature is raised in the third stage so as to finish secondary drying to have provided suitable temperature changes for preventing uneven distribution of the binder while also performing the drying steps desired by Hirakawa. Hirakawa also teaches that the primary drying and pressing is carried out so that a specific amount of solvent in the layer is reduced to various levels such as between 7-15% by weight or 10-20% by weight (0306 and 0315) and after secondary drying is further reduced to various levels such as 0.0010-7% by weight or 0.10-10% by weight (0310 and 0321). Wantanabe indicates that the moisture level in the layer decreases during the drying stages (Fig. 2). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pressing of the electrode to be in the falling rate drying stage based on the amount of solvent that is removed during primary drying and the temperature during the drying stages because Hirakawa teaches drying to remove the majority of the solvent followed by pressing, where pressing is done at temperatures overlapping the secondary drying ranges, i.e. more elevated temperatures, and then further removing solvent in the secondary drying step and Wantanabe indicates that by the falling rate stage of drying the majority of the moisture will be removed, where the more elevated temperatures are used in this stage such that it will be expected to be a suitable stage of drying for applying pressing, i.e. the layer will not be completely dry and it will not be too wet and it will also provide more elevated temperatures for the pressing as desired. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pressed the layer in either the constant rate drying stage of the falling rate drying stage or both because Hirakawa teaches that pressing can be done multiple times at different temperatures, where the layer is mostly dried in the primary drying step and Wantanabe indicates that the majority of moisture is removed by the middle of the constant rate drying step such that it will be expected to provide a suitable range of temperatures and moisture composition in the layer for pressing. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
They do not teach pressing such that the film thickness of the coating film is not lower than 80% relative to 100% as the film thickness prior to the pressing. 
Yorisaki teaches an electrode structure for a secondary battery where the battery has a positive electrode, a negative electrode, and a separator (abstract, 0002, and 0030). They teach forming a slurry containing a negative electrode active material, a conductive agent, and a binder and applying the slurry to both surfaces of a negative electrode current collector followed by drying (0121). They teach applying an electrospun deposit 23 onto the negative electrode layer (0122). They teach that the stacked body of the negative electrode 20 and the deposit 23 is pressed so that the ratio t1/t0 of the thickness t1 of the stacked body after pressing to the thickness t0 of the stacked body before pressing, namely the compression ratio is in a range of 70% or more and 98% or less (0128). They also teach pressing the positive electrode stacked with a deposit (0129). They provide an example of pressing so that the compression ratio was 98% or 93% (0141 and 0152). Therefore, Yorisaki teaches compressing an electrode for a secondary battery so that the compression ratio is 70-98%, i.e. so that the film thickness of the coating is 70-98% that of the film thickness prior to the pressing where examples provided include 93% and 98%.
From the teachings of Yorisaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hirakawa in view of Wantanabe and Kono to have performed the pressing such that the film thickness of the coating is in the range of 70-98%, 93% or 98% that of the film thickness prior to pressing or because Yorisaki teaches that such a compression ratio is suitable when forming electrodes for a secondary battery such that it will be expected to provide suitable compression to the electrodes for use in the battery. Therefore, in the process of Hirakawa in view of Wantanabe, Kono, and Yorisaki the pressing will be carried out to have a percentage either overlapping or within the range of claim 1, where the film thickness will be thinned in the range of 2-30%, 7% or 2% so as to also overlap or be within the range of claim 2. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 3, Hirakawa in view of Wantanabe, Kono, and Yorisaki suggest the process of claim 1. Hirakawa further teaches that the thickness of the positive electrode active material layer obtained by primary drying and arbitrary pressing is preferably 10 microns or greater and 200 microns or less for each side of the positive electrode current collector (0304). They teach that the thickness of the negative electrode active material layer is preferably 5 microns or more and 100 microns or less (0351). Since it is suggested to press the electrode to have a thickness of 70-98%, 93%, or 98% of the initial thickness, the original thickness of the positive electrode would be in the range of 10.2-285.7 microns (70-98%), 10.9-215 (93%), or 10.2-204 (98%), and that of the negative electrode would be 5.1-142.8 (70-98%), 5.38-107.5 (93%), or  5.1-102 (98%).  Therefore, the thickness of the positive electrode at the time of applying the paste, i.e. before pressing, will overlap the claimed range, where this thickness is considered an average thickness since it describes the thickness of the layer. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 4, Hirakawa in view of Wantanabe, Kono, and Yorisaki suggest the process of instant claim 1. As discussed above for claim 1, Hirakawa teaches performing pressing a plurality of times (0303), where pressing is suggested to be optimized so as to be during the falling rate drying period, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed pressing multiple times during the falling rate period of time so as to have pressed the electrode when the temperature and solvent concentration of the layer are at desirable levels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718